DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the line width of the connection conductor [6] being smaller than that of the conductor layer [5] of claim 5 must be shown or the feature(s) canceled from the claim(s). Additionally, an embodiment having a combination of first and second detection electrodes located on an upper and a lower surface of the insulating substrate of claim 1 with the conductor layer located so as to not overlap the first detection electrode and surround the electrode of claims 8-9 and the first and second detection electrodes having columnar shapes that extend partially through the insulating substrate of claim 10 must be shown or the feature(s) canceled from the claim(s). Currently, claim 1 does not describe the embodiment of Figs. 3A-3B; however, claims 8-10 which depend upon claim 1 are only shown in Figs. 3A-3B.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 5-9 are objected to because of the following informalities:
Regarding claim 5, line 4, the claim recites “a line width of the connection conductor is smaller than that of the conductor layer”. Based on the specification (Para [0018]), it appears as though this claim should be changed to --a line width of the connection conductor is larger than that of the conductor layer--.
Regarding claims 6-9, “plane view” should be changed to --plan view--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 1, the claim recites two instances of “a conductor layer”. It is unclear as to whether or not this is referring to the same conductor layer or of they are separate conductor layers.
Regarding claim 3, the claim recites “the conductor layer”. It is unclear as to whether or not this is referring back to the “at least one conductor layer” of claim 1 or not.
The term "at a periphery" in claim 3 is a relative term which renders the claim indefinite.  The term "periphery" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how far from the edge can be interpreted as “at a periphery”. The limitation “at a periphery of the insulating substrate” is rendered indefinite by the usage of the term “periphery”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2017/0168002 A1) (hereinafter Yang).
Regarding claim 1, Yang teaches a sensor board (see Abstract, Figs. 1-2), comprising: an insulating substrate [stacked ceramic substrates 20, 30] having an upper surface and a lower surface (Para [0041], see Figs. 1-2);
a first detection electrode located on the upper surface of the insulating substrate [main electrode 31] (Para [0042], see Figs. 1-2);
a second detection electrode located on the lower surface of the insulating substrate [reference electrode 11] (Para [0043], see Figs. 1-2); and

wherein a portion of the insulating substrate between the heat generator and the first detection electrode [30] has the same thickness as a portion of the insulating substrate between the heat generator and the second detection electrode [20] (Para [0052-0053], see Figs. 1-2).
As best understood regarding claim 2, Yang as applied to claim 1 above teaches the claimed invention, in addition to wherein the heat generator includes a conductor layer located adjacent to the first detection electrode and below the upper surface of the insulating substrate, and the conductor layer located adjacent to the second detection electrode and above the lower surface of the insulating substrate [heater electrode 23 adjacent the first and second detection electrodes and below the upper surface and above the lower surface] (see Fig. 2).
Regarding claim 4, Yang teaches a sensor device, comprising the sensor board according to claim 1 (see rejection of claim 1 above). Yang fails to explicitly teach a power source configured to supply electric power to the first detection electrode and the second detection electrode; however, Yang teaches wherein the first and second detection electrodes produce capacitance values in response to accumulated particulate matter such that an output voltage is generated for input to a signal processor, which requires a power source supplying electric power to the first and second detection electrodes (Para [0067-0091]). As such, Yang inherently teaches a 
As best understood regarding claim 5, Yang as applied to claim 1 above teaches the claimed invention, in addition to wherein the heat generator further comprises a connection conductor located inside the insulating substrate and connected to the conductor layer, and a line width of the connection conductor is larger than that of the conductor layer [connection conductor of heater electrode 23 shown on right side of substrate 20] (see Fig. 1).
Regarding claim 6, Yang as applied to claim 5 above teaches the claimed invention, in addition to wherein in a plan view, the connection conductor is apart from an outer edge of the insulating substrate [apart from outer edge] (see Fig. 1).
Regarding claim 7, Yang as applied to claim 1 above teaches the claimed invention, in addition to wherein in a plan view, the conductor layer is located so as to overlap the first detection electrode (see Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, and further in view of Maurer (GB 2046921 A) (hereinafter Maurer).
As best understood regarding claim 3, Yang as applied to claim 1 above teaches the claimed invention, except for wherein the conductor layer included in the heat generator is located at a periphery of the insulating substrate in a plan view. Maurer teaches a sensor board comprising detection electrodes [29, 29’] and a heating element [31] located at a periphery of an insulating substrate (see Abstract, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Yang with Maurer such that the conductor layer included 
Regarding claims 8-9, Yang as applied to claim 1 above teaches the claimed invention, except for wherein in a plan view, the conductor layer is located so as to not overlap the first detection electrode and to surround the first detection electrode. Maurer teaches a sensor board comprising detection electrodes [29, 29’] and a heating element [31] located at a periphery of an insulating substrate so as to not overlap the detection electrodes and to surround the detection electrodes (see Abstract, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Yang with Maurer such that the conductor layer is located so as to not overlap the first detection electrode and to surround the first detection electrode in order to ensure balanced thermal conditions in the sensor.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, and further in view of Shimokawa et al. (US 2018/0024038 A1) (hereinafter Shimokawa).
Regarding claim 10, Yang as applied to claim 1 above teaches the claimed invention, except for wherein the first detection electrode and the second detection electrode have columnar shapes and partially extend through the insulating substrate. Shimokawa teaches a PM sensor board having detection electrodes having columnar shapes that partially extend through a substrate (Para [0135-0138], see Figs. 23-24). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Yang with Shimokawa such that the first and second 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861